UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 22, 2010 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 1-14323 76-0568219 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) 1100 Louisiana, 10th Floor, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 381-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Form 8-K/A is being filed in connection with the Form 8-K filed by Enterprise Products Partners L.P. on November 23, 2010 to file the unaudited financial statements of Enterprise GP Holdings L.P. (“Holdings”) previously omitted therein. Item 9.01Financial Statements and Exhibits. (a)Financial Statements of Business Acquired.The unaudited financial statements of Holdings for the nine months ended September 30, 2010 are hereby filed in accordance with Item 9.01(a) of Form 8-K as Exhibit 99.6 and incorporated herein by reference. (d)Exhibits. Exhibit No. Description 99.6# Unaudited Condensed Consolidated Financial Statements of Enterprise GP Holdings L.P. as of and for the Nine Months Ended September 30, 2010. 101.CAL# XBRL Calculation Linkbase Document. 101.DEF# XBRL Definition Linkbase Document. 101.INS# XBRL Instance Document. 101.LAB# XBRL Labels Linkbase Document. 101.PRE# XBRL Presentation Linkbase Document. 101.SCH# XBRL Schema Document. # Filed herewith 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERPRISE PRODUCTS PARTNERS L.P. By: ENTERPRISE PRODUCTSHOLDINGS LLC (formerly named EPE Holdings, LLC), its General Partner Date:November 23, 2010 By: /s/ Michael J. Knesek Name: Michael J. Knesek Title: Senior Vice President, Controller and Principal Accounting Officer of the General Partner 2 ExhibitIndex Exhibit No. Description 99.6# Unaudited Condensed Consolidated Financial Statements of Enterprise GP Holdings L.P. as of and for the Nine Months Ended September 30, 2010. 101.CAL# XBRL Calculation Linkbase Document. 101.DEF# XBRL Definition Linkbase Document. 101.INS# XBRL Instance Document. 101.LAB# XBRL Labels Linkbase Document. 101.PRE# XBRL Presentation Linkbase Document. 101.SCH# XBRL Schema Document. # Filed herewith 3
